DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 10/9/2020, the applicants have filed response: no claims have been amended.  Claims 1 - 21 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 – 15, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al. (U.S. Publication 2012/0084286) (Identified by Applicant in IDS) and Brown et al. (U.S. Publication 2015/0378995) (Brown hereinafter) in further view of Boyer et al. (U.S. Publication 2012/0284637) (Boyer hereinafter).
8.	As per claim 1, Hubner teaches a method of providing access to information regarding an electronically scheduled event [“different calendar applications to synchronize and/or share calendar information with one another for affecting both individual and group data views respective to a calendar application. By “data view, it is meant to reference in certain embodiments the presentment of a calendar view inclusive of calendar information for detailing scheduled events,” ¶ 0018], the method performed by at least one server comprising one or more processors [third party data sources 117, fig. 1, ¶ 0013], one or more digital storage devices [data storage 109a, fig. 1], and at least one network interface [service provider network 109, fig. 1], and comprising:
          receiving, using the at least one network interface, a first set of event information elements comprising information regarding the scheduled event set up in a first application [“when a subscribing user inputs calendar information representative of an event into a calendar application at their disposal, the module 203 retrieves this data and stores it as calendar information 107b in connection with a particular user profile,” ¶ 0028; subscribing user suggests a source of first event information];
          based upon the received second set of event information elements, generating a unique event identifier representing the scheduled event; storing the received second set of event information elements in a first area in the one or more digital storage devices in association with the generated unique event identifier; and storing the received first set of event information elements and the generated unique event identifier in a second area in the one or more digital storage devices [“when a peer inputs calendar information representative of a group event associated with multiple different users, the module 203 retrieves and stores the data as calendar information 107b in connection with all applicable user profiles 107a.” ¶ 0028; “It is further noted that the data correlation module 205 may also correlate calendar information received from a multitude of data sources with the user profiles of peers. For example, if a particular data field is received as calendar information for two different users, the correlation module 205 can correlate the user profiles of the different users based on the common occurrence of the data field. By way of example, the correlation may be on the basis of a common group identifier, event identifier, company designation, etc.” ¶ 0031; “calendar information is shared across user groups and different calendar applications. As a result, changes made to one calendar application of user 505 are translated to the calendar application of associated peers.” ¶ 0051]; and
          transmitting to the client, using the at least one network interface, the retrieved first set of event information elements and the retrieved second set of event information elements for display in relation to the scheduled event [“the data aggregation module 209 merges, updates and generates the correlated calendar information into a final data set for use in generating a data view,” ¶ 0033;  “FIGS. 5A and 5B are diagrams of graphical user interfaces (GUIs) of devices for presenting a data view for calendar information, according to an exemplary embodiment. By way of example, execution of the GUIs for devices 501 and 503 are presented from the perspective of an exemplary use case. This use case involves an interaction between a first user 505 of user device 501 and a second user 507 of user device 503, in which both of the users are subscribed to the calendar management platform 103 and have established user profiles. Under this scenario, the first user 505 and second user 507 are defined/tagged as participants of a common group, with the group identifier being deemed as “TEAM.” ¶ 0045].
          Hubner does not explicitly disclose but Brown discloses receiving, using the at least one network interface, a second set of event information elements comprising information regarding the scheduled event in a second application which is an enterprise web application and different from the first application, the second set of event information elements including as least one event information element that is not in the first set of event information elements [“the processing circuitry 208 executing the online meeting client application 214 forms control circuitry which joins a user 30 of the client apparatus 22 to an online meeting hosted by the online meeting server apparatus 24 to allow the users 30 of the computerized setting 20 to participate in an online meeting. Furthermore, the processing circuitry 208 executing the set of user applications 216 enables the user 30 of the client apparatus 22 to perform various types of work such as presenting a slideshow, navigating and/or editing a document, editing a spreadsheet, adding public notes 40 and private notes 42 to a document, calendars, email utilities, and so on. During such operation, the user 30 may access a set of files 218 which are stored locally on the client apparatus 22 or stored remotely such as on a file server (or in the cloud) or even on the online meeting server apparatus 24,” ¶ 0069; “In one arrangement, the client apparatus 22 while running the rendering application (e.g., a document editing application of the set of user applications 216 in FIG. 7) stores the public notes 40 and private notes 42 as metadata in the file that contains the document information, i.e., the document 44. In another arrangement, the client apparatus 22 while running the rendering application stores the public notes 40 and private notes 42 as metadata in a set of files that is separate from the document 44,” ¶ 0073]; and 
          using the generated unique event identifier stored with the first set of event information elements, retrieving the stored second set of event information elements [“the document information and the public notes 40 are stored remotely on the online meeting server apparatus 24, and the private notes 42 are stored separately on the client apparatus 22. Accordingly, the document information and the public notes 40 are conveniently accessible by the other users 30 from the online meeting server apparatus 24. Additionally, the private notes 42 can be stored securely and under tighter control (e.g., with less risk of tampering, copying, etc.) on the client apparatus 22,” ¶ 0076; “The set of online meeting databases 116 includes, among other things, user data 120 to identify the various users 30 (e.g., subscriber data, user profiles, user privileges, etc.), online meeting data 122 (e.g., schedules and meeting identifiers, configuration information, etc.), documents 124 (e.g., shared documents 44, other files, etc.), and public notes 40 and private notes 42 pertaining to the shared documents 44, and so on,” ¶ 0058; “the online meeting server apparatus 24 responds to requests from the client apparatus 22 to join particular meetings based on assigned meeting identifiers (IDs),” ¶ 0062].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Hubner and Brown available before the effective filing date of the claimed invention, to modify the capability of group coordination of calendar events as disclosed by Hubner 
          Hubner and Brown do not explicitly disclose but Boyer discloses upon being requested by a client associated with the first application: retrieving the stored first set of event information elements [“based on the mapping between the event identification key and the unique event identifier, and the information on the default storage locations for each of the users in the group, the event management platform accesses the copies of the events maintained for each of the users in the group, and manipulates, for example, updates the events. Each of the users in the group may also have a backup copy of the events stored in a respective default storage location. The users can view their events when they do not have access to the client application on their computing devices or to the event management platform,” ¶ 0103].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Hubner, Brown and Boyer available before the effective filing date of the claimed invention, to modify the capability of group coordination of calendar events as disclosed by Hubner and Brown to include the capability of virtual group calendaring using unique event identifiers as taught by Boyer, thereby providing a mechanism to enhance system operational efficiency by facilitating the storage and retrieval of grouped events leading to increased efficiency [Boyer ¶ 0008].  
data sources may pertain to third party data sources 117, which may comprise one or more servers,” ¶ 0013] and communicating over a network with a first client application process executing on a client device [“user devices 101a-101n may feature a browser or portal application for enabling network communication and access to content 119v and online calendar applications 119u,” ¶ 0020], and wherein the second application comprises a second server application process executing on the at least one server [“data sources may pertain to third party data sources 117, which may comprise one or more servers,” ¶ 0013] and communicating over a network with a second client application process executing on the client device [“user devices 101a-101n may feature a browser or portal application for enabling network communication and access to content 119v and online calendar applications 119u,” ¶ 0020].
10.	As per claim 3, Hubner, Brown and Boyer teach the method according to claim 1.  Hubner further teaches wherein the first application includes an email component and a calendar management component integrated with the email component, and wherein the email component [“calendar applications 119 may include installed and/or network solutions such as Microsoft(R) Outlook or Lotus Notes, online tools such as Google Calendar, e-mail editor based calendar applications,” 0020]) is operable to transmit notifications regarding the scheduled event [“updates to the online calendar 509 (games or practices) are posted to the Parent's 507 mobile phone calendar application 511,” ¶ 0046; “The Parent's data view 515, by way of example, presents the entry as updated to their calendar 511, as represented by the strikethrough in the date "10/24/10” and time ”5 PM," Reminders/alarm settings 519 are enabled and displayed based on the device 511 alerting capabilities,” ¶ 0050] to registered participants of the scheduled event who are users of the first application [“the Parent 507 takes part in their child's little league Soccer team and desires to know when games and practices are scheduled to occur. The Coach 505 of the soccer team maintains an online calendar 509 for the team which is accessible from his user device 501 and presentable to the device display. All parents are given the appropriate permissions (e.g., login, password, permissions) for accessing the online calendar 509 maintained by the Coach 505,” ¶ 0046].
11.	As per claim 4, Hubner, Brown and Boyer teach the method according to claim 3.  Hubner further teaches wherein the second application comprises a contact management component for use by the second application [“enterprise based calendar applications are routinely used to facilitate peer-to-peer scheduling of events. For example, a user may schedule a meeting and select a group of attendees from an enterprise list to invite,” ¶ 0001], and wherein at least one of the registered participants of the scheduled event is registered by the contact management component of the second application [“the Parent 507 takes part in their child's little league Soccer team and desires to know when games and practices are scheduled to occur. The Coach 505 of the soccer team maintains an online calendar 509 for the team which is accessible from his user device 501 and presentable to the device display. All parents are given the appropriate permissions (e.g., login, password, permissions) for accessing the online calendar 509 maintained by the Coach 505,” ¶ 0046] and is not a user of the first application [“The Parent 507, however, while having access to the online calendar 509 or an instance thereof typically employs a calendar application 511 integrated on his mobile device 503, which features its own interface characteristics, design features, etc.  Although the Coach 505 operates a different calendar application 509 than the parent, both subscribe to the calendar management service for enabling peer coordination of scheduled activities across user, group and application platforms.” ¶ 0046].
12.	As per claim 5, Hubner, Brown and Boyer teach the method according to claim 1.  Hubner further teaches wherein the first set of event information elements includes information specifying a location for the scheduled event [“data pertaining to a specific event (e.g., meeting, concert or social function) may include a date, a start and end time, a subject or name of the event, a location or physical resource for hosting the event, a recurrence setting, a status setting (e.g., out of office, free, busy), a priority setting, a response urgency, one or more associated users or groups, an event category, a note, or other data,” ¶ 0014], and wherein the second set of event information elements includes further information specifying the location [“a third party data source 117 may supply additional data feeds for presentment or integration to the data view 515. By way of example, a map service may provide navigation/direction based content 119v for the location of the event. The content 119v source is indicated in the Parent's profile data 107a and retrieved appropriately by the data retrieval model 203—i.e., from www.acme maps.com—for integration with calendar application 511,” ¶ 0050].
13.	As per claim 6, Hubner, Brown and Boyer teach the method according to claim 5.  Hubner further teaches wherein the first set of event information elements further includes information specifying a date and a time for the scheduled event [“data pertaining to a specific event (e.g., meeting, concert or social function) may include a date, a start and end time, a subject or name of the event, a location or physical resource for hosting the event, a recurrence setting, a status setting (e.g., out of office, free, busy), a priority setting, a response urgency, one or more associated users or groups, an event category, a note, or other data,” ¶ 0014].
14.	As per claim 7, Hubner, Brown and Boyer teach the method according to claim 6.  Hubner further teaches wherein a subset of information from the first set of event information elements is provided in association with the second set of event information elements [“the data correlation module 205 may also correlate calendar information received from a multitude of data sources with the user profiles of peers. For example, if a particular data field is received as calendar information for two different users, the correlation module 205 can correlate the user profiles of the different users based on the common occurrence of the data field. By way of example, the correlation may be on the basis of a common group identifier, event identifier, company designation, etc.,” ¶ 0031; common group identifier mapped to subset of information].
15.	As per claim 8, Hubner, Brown and Boyer teach the method according to claim 7.  Hubner further teaches wherein the subset of information includes at least one of a data pertaining to a specific event (e.g., meeting, concert or social function) may include a date, a start and end time, a subject or name of the event, a location or physical resource for hosting the event, a recurrence setting, a status setting (e.g., out of office, free, busy), a priority setting, a response urgency, one or more associated users or groups, an event category, a note, or other data,” ¶ 0014].
16.	As per claim 9, Hubner, Brown and Boyer teach the method according to claim 1.  Hubner further teaches wherein said retrieving the second set of event information elements comprises determining whether a user associated with the client is currently authorized to use the second application, and performing said transmitting the client the retrieved second set of event information elements only when said determining determines that the user is currently authorized to use the second application [“the Parent 507 takes part in their child's little league Soccer team and desires to know when games and practices are scheduled to occur. The Coach 505 of the soccer team maintains an online calendar 509 for the team which is accessible from his user device 501 and presentable to the device display. All parents are given the appropriate permissions (e.g., login, password, permissions) for accessing the online calendar 509 maintained by the Coach 505,” ¶ 0046].
17.	As per claim 10, Hubner and Boyer teach the method according to claim 9.  Hubner further teaches wherein the determination as to whether the user is currently authorized to use the second application is based upon whether or not the user is currently logged into the second application [“All parents are given the appropriate permissions (e.g., login, password, permissions) for accessing the online calendar 509 maintained by the Coach 505,” ¶ 0046].
18.	As per claim 11, Hubner, Brown and Boyer teach the method according to claim 1.  Brown further teaches wherein no portion of the second set event information elements is stored in the second area where the first set event information elements is stored [“The logging framework includes multiple logging components, a logging agent, a log database, and a log viewer. The logging components are installed or otherwise incorporated into multiple participating servers, applications, or processes … The logging component generates a unique event identifier for a log event (e.g., at the time of a Java exception) and propagates the event identifier to the logging agent as a part of a log message associated with the log event. The logging component may also propagate the event identifier to another calling process or application (e.g., a "client process that initiated a request that resulted in the exception).  This secondary process may also generate a log event (e.g., associated with the underlying Java exception from the first process), and the secondary process includes the same unique event identifier in this second log event.” ¶ 0014; “The logging agent receives both of the log events, including the event identifier, from the first process and the second process. The logging agent parses and stores these log events in the log database in a centralized fashion. In other words, the logging agent consolidates log events from multiple servers, applications, or processes (e.g., the logging components) into a central location (e.g., the logging database).” ¶ 0015].

19.      As per claim 12, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 1 above.
20.      As per claim 13, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 1 above.
21.      As per claim 14, it is a device claim having similar limitations as cited in claim 1.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 1 above.
22.	As per claim 15, Hubner, Brown and Boyer teach the computing device according to claim 14.  Hubner further teaches wherein the actions further include:
          displaying a first data entry panel on the display screen, wherein the first data entry panel is configured for displaying received said first set of event information elements [“the Parent 507 takes part in their child's little league Soccer team and desires to know when games and practices are scheduled to occur. The Coach 505 of the soccer team maintains an online calendar 509 for the team which is accessible from his user device 501 and presentable to the device display. All parents are given the appropriate permissions (e.g., login, password, permissions) for accessing the online calendar 509 maintained by the Coach 505,” ¶ 0046]; and
          displaying a second data entry panel on the display screen simultaneously with the first data entry panel, wherein the second data entry panel is configured for displaying received said second set event information elements [“The Parent 507, however, while having access to the online calendar 509 or an instance thereof typically employs a calendar application 511 integrated on his mobile device 503, which features its own interface characteristics, design features, etc.  Although the Coach 505 operates a different calendar application 509 than the parent, both subscribe to the calendar management service for enabling peer coordination of scheduled activities across user, group and application platforms.” ¶ 0046].
23.	As per claim 17, Hubner, Brown and Boyer teach the computing device according to claim 14.  Boyer further teaches wherein the received second set of event information elements is transmitted to a first server, and wherein the received first set of event information elements and the received unique event identifier are transmitted to a second server [“the generated event identification key received by the client application, the native local data store, and/or the third party calendar applications is mapped to a unique event identifier by the native local data store and/or the data store of each of the third party calendar applications for storing the generated events in the native local data store and/or the data store of each of the third party calendar applications respectively,” ¶ 0017].

24.      As per claim 18, it is a device claim having similar limitations as cited in claim 1.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 1 above.
25.	As per claim 20, Hubner, Brown and Boyer teach the method according to claim 1.  Boyer further teaches transmitting the generated unique event identifier to a sender from which the second set of event information elements was received, wherein the first set of event information elements is received from the sender along with the transmitted generated unique event identifier [“the generated event identification key received by the client application, the native local data store, and/or the third party calendar applications is mapped to a unique event identifier by the native local data store and/or the data store of each of the third party calendar applications for storing the generated events in the native local data store and/or the data store of each of the third party calendar applications respectively,” ¶ 0017].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Hubner and Boyer available before the effective filing date of the claimed invention, to modify the capability of group coordination of calendar events as disclosed by Hubner to 
26.	As per claim 21, Hubner, Brown and Boyer teach the method according to claim 20.  Brown further discloses wherein the sender includes an event application client which transmits the first set of event information elements and the second set of event information elements to the at least one server [“In one arrangement, the client apparatus 22 while running the rendering application (e.g., a document editing application of the set of user applications 216 in FIG. 7) stores the public notes 40 and private notes 42 as metadata in the file that contains the document information, i.e., the document 44. In another arrangement, the client apparatus 22 while running the rendering application stores the public notes 40 and private notes 42 as metadata in a set of files that is separate from the document 44,” ¶ 0073].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Hubner and Brown available before the effective filing date of the claimed invention, to modify the capability of group coordination of calendar events as disclosed by Hubner to include the capability of managing public and private notes in an online meeting as taught by Brown, thereby providing a mechanism to enhance system operational efficiency by facilitating the storage of public and private notes pertaining to the same document in multiple locations.  
s 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner, Brown and Boyer in further view of Lyubinin et al. (U.S. Publication 2015/0347209) (Lyubinin hereinafter).
28.	As per claim 16, Hubner, Brown and Boyer teach the computing device according to claim 15.  Hubner further teaches wherein the actions further include:
          executing a first client associated with the first application and a second client associated with the second application [“data sources may pertain to third party data sources 117, which may comprise one or more servers,” ¶ 0013, “user devices 101a-101n may feature a browser or portal application for enabling network communication and access to content 119v and online calendar applications 119u,” ¶ 0020]; and
          when a user using the second client is logged into the second application, performing said displaying the second data entry panel [“the Parent 507 takes part in their child's little league Soccer team and desires to know when games and practices are scheduled to occur. The Coach 505 of the soccer team maintains an online calendar 509 for the team which is accessible from his user device 501 and presentable to the device display. All parents are given the appropriate permissions (e.g., login, password, permissions) for accessing the online calendar 509 maintained by the Coach 505,” ¶ 0046].
          Hubner, Brown and Boyer do not explicitly disclose but Lyubinin discloses when a user using the second client is not logged into the second application, preventing said displaying the second data entry panel [“the applications 125, 135 can be locked, closed, and/or logged out, etc. after a period of user-interface inactivity with the applications 125, 135, e.g., to prevent unauthorized access to the information displayed by the applications 125, 135. The lack of interaction with the application 125, 135 can include a lack activities other than user-interface interactions with the application. Additionally or alternatively, the applications 125, 135 can be locked then closed after a further time period of no user-interface interaction activity, and then the client device 110, 115 logged out after a further time period of no user-interface interaction activity, etc., or any combination of stepwise closing, locking and logging out,” ¶ 0014].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Hubner, Brown, Boyer and Lyubinin available before the effective filing date of the claimed invention, to modify the capability of group coordination of calendar events as disclosed by Hubner, Brown and Boyer to include the capability of application inactivity control as taught by Lyubinin, thereby providing a mechanism to enhance system security by facilitating a display environment that manages access to system data by limiting access to users logged on with appropriate credentials.  
29.	As per claim 19, Hubner, Brown and Boyer teach the computing device according to claim 18.  Hubner further teaches wherein the actions further include: when a user using the second client is logged into the second application, performing said displaying the second data entry panel [“the Parent 507 takes part in their child's little league Soccer team and desires to know when games and practices are scheduled to occur. The Coach 505 of the soccer team maintains an online calendar 509 for the team which is accessible from his user device 501 and presentable to the device display. All parents are given the appropriate permissions (e.g., login, password, permissions) for accessing the online calendar 509 maintained by the Coach 505,” ¶ 0046].
          Hubner, Brown and Boyer do not explicitly disclose but Lyubinin discloses when a user using the second client is not logged into the second application, preventing said displaying the second data entry panel [“the applications 125, 135 can be locked, closed, and/or logged out, etc. after a period of user-interface inactivity with the applications 125, 135, e.g., to prevent unauthorized access to the information displayed by the applications 125, 135. The lack of interaction with the application 125, 135 can include a lack activities other than user-interface interactions with the application. Additionally or alternatively, the applications 125, 135 can be locked then closed after a further time period of no user-interface interaction activity, and then the client device 110, 115 logged out after a further time period of no user-interface interaction activity, etc., or any combination of stepwise closing, locking and logging out,” ¶ 0014].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Hubner, Brown, Boyer and Lyubinin available before the effective filing date of the claimed invention, to modify the capability of group coordination of calendar events as disclosed by Hubner, Brown and Boyer to include the capability of application inactivity control as taught by Lyubinin, thereby providing a mechanism to enhance system security by facilitating a display environment that manages access to system data by limiting access to users logged on with appropriate credentials.
Response to Arguments
30.	Applicant's arguments have been fully considered but they are not persuasive.
Hubner-Brown combination does not disclose the noted claim 1 features of receiving a second set of information and storing the first and second sets of event information on the same server and the “transmitting … for display …” limitation.  Applicant further states that it is erroneous to rely upon Hubner to disclose storing the second set of information on the server.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant specifically refers to the Hubner-Brown combination regarding the noted limitations, but attacks Hubner individually.  Likewise with Applicant’s assertions on page 10 that “Brown explicitly states that while the public notes are stored on the meeting server apparatus, the private notes are stored on the client apparatus.”  However, Brown discloses multiple embodiments/scenarios including one in which the public and private notes are stored on the same server at paragraph [0075]: “It should be understood that the document information and the public notes 40 and private notes 42 can be stored in a variety of locations within the computerized setting 20… the document information and the public notes 40 and private notes 42 are stored remotely on the online meeting server apparatus 24 (see the set of databases 116 in FIG. 6).”  Thus, the Hubner-Brown combination discloses the noted limitations.  
Regarding applicant’s arguments on page 11 that the same event information coming from two different applications, Brown at [0074] discloses “the particular application that renders content to the online meeting participants (e.g., the slideshow application, the editor application, the spreadsheet, etc.) is separate from the Brown discloses receiving event information is separate application as recited in claim 1.
Conclusion
32.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193